MEMORANDUM**
Raymond Stewart appeals his sentence imposed after he pled guilty to escaping from a federal prison camp, in violation of 18 U.S.C. § 751(a). Stewart contends that the judgment of conviction should be corrected to reflect, pursuant to 18 U.S.C. § 3624(e), that his term of supervised release in this case and another case shall run concurrently.
Section 3624(e) provides that the term of supervised release commences on the day the person is released from imprisonment and runs concurrently with any federal, state, or local term of probation or supervised release to which the person is subject. The government concedes that the judgment should be corrected to reflect, pursuant to 18 U.S.C. § 3624(e), that Stewart’s terms of supervised release in this case and another case shall run concurrently.
We therefore REMAND the case to the district court with directions that the district 00014; clarify that Stewart’s terms of supervised release, five years under CRS-92-110-PMP(RJJ) and three years under CR-S-02-0617-KJD(RJJ), shall run concurrently.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.